                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

MICHAEL CROCKETT                                     )
     and                                             )
PATRICK IVLOW-PAQUETTE                               )
     on behalf of themselves and all others          )
     similarly situated                              )
                                                     )
                              PLAINTIFFS,            )
                                                     )               Case No. ___________
       v.                                            )
                                                     )               Division ___________
AM NET SERVICES, INC.                                )
     and                                             )
CROSSLINK WIRELESS, L.L.C.                           )
                                                     )       REQUEST FOR JURY TRIAL
                              DEFENDANTS.            )

                              COMPLAINT FOR DAMAGES
                   Collective Action Under The FLSA And Wage-Related
                         Class Claims Pursuant to Fed. R. Civ. P 23

       COME NOW Plaintiffs Michael Crockett (hereinafter “Plaintiff Crockett”) and Patrick

Ivlow-Paquette (hereinafter “Plaintiff Ivlow-Paquette”) on behalf of themselves and a class of

others similarly situated, and for their cause of action against Defendants Am Net Services, Inc.,

(“Defendant Am Net”), Crosslink Wireless, L.L.C. (“Defendant Crosslink”)(hereinafter referred

to jointly as “Defendants”) as follows:

                                PRELIMINARY STATEMENT

   1. Plaintiffs bring this action against Defendants for unpaid wages overtime compensation

       and related penalties and damages. Defendants predominantly provide service solutions

       for telecommunication networks.

   2. Defendants’ practices and policies are to misclassify employees as independent

       contractors and willfully fail and refuse to properly pay Plaintiffs, and others similarly




            Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 1 of 19
   situated, for all hours worked in violation of federal and state mandated overtime wages.

   Doing so denies such employees compensation for all work performed and overtime pay

   and is in direct violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

   (FLSA) and gives rise to wage-related class claims pursuant to Fed. R. Civ. P. 23.

3. Defendants’ practices are in direct violation of the FLSA and provide the basis for wage-

   related class claims pursuant to Fed. R. Civ. P. 23 and Plaintiffs seek compensation for

   work performed, overtime premiums for all overtime work required, suffered, or

   permitted by Defendants; liquidated and/or other damages as permitted by applicable

   law; and attorney’s fees, costs, and expenses incurred in this action.

                                        PARTIES

1. Plaintiff Crockett currently resides in Jasper County, Joplin, Missouri. Plaintiff Crockett

   worked for Defendants out of Joplin, Missouri servicing Defendants’ Missouri and

   Kansas markets.

2. Plaintiff Ivlow-Paquette currently resides in Jackson County, Independence, Missouri.

   Plaintiff Ivlow-Paquette worked for Defendants out of Independence, Missouri servicing

   Defendants’ Missouri and Kansas markets.

3. Others similarly situated for the purposes of this collective and/or class action, also work

   and/or worked for Defendants as RF Engineers and were misclassified as independent

   contractors.

4. Plaintiffs currently work for Defendants as RF Engineers since approximately 2017.

5. Defendant Am Net, is a corporation organized under the laws of the State of New Jersey

   and does business in the State of Missouri and throughout the United States, with its

   principal place of business in Fairfield, New Jersey.



                                             2

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 2 of 19
6. Defendant Crosslink is a limited liability company organized under the laws of the State

   of New Jersey and does business in the State of Missouri and throughout the United

   States, with its principal place of business in Fairfield, New Jersey.

7. Upon information and belief, Defendants are joint and/or single employers of the

   plaintiffs and others similarly situated with substantial interrelation of operations, and

   common ownership and/or financial control.

                            JURISDICTION AND VENUE

8. This Court has original federal question jurisdiction under 28 U.S.C. § 1311 for the

   claims brought under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

9. The United States District Court for the Western District of Missouri has personal

   jurisdiction because Defendants conduct business within this District.

10. This Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367

   because these state claims are so related to the FLSA claims that they form part of the

   same case or controversy.

11. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), inasmuch as the

   Defendants conduct business and can be found in the Western District of Missouri, and

   the cause of action set forth herein has arisen and occurred in part in the Western District

   of Missouri. Venue is also proper under 29 U.S.C. §1132(e)(2) because Defendants have

   substantial business contacts within the Western District of Missouri.

12. At all relevant times, Defendants have been “employers” engaged in interstate

   “commerce” within the meaning of the FLSA, 29 U.S.C. §203. At all relevant times,

   Defendants have employed “employee[s],” including the putative representative action

   Plaintiffs and those persons situated similarly to the Plaintiffs as described herein. At all



                                             3

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 3 of 19
   relevant times, Plaintiffs and the other members of the class were engaged in commerce

   and/or worked for Defendants, which are an enterprise engaged in commerce.

13. Plaintiffs are under information and belief that damages are in excess of $5,000,000.

                    COLLECTIVE AND CLASS ALLEGATIONS

14. Plaintiffs, and others similarly situated, hold the positions of RF Engineers for

   Defendants providing drive tester services and related activities.

15. Defendants are associated with each other concerning the work conditions and the hiring

   and firing of Plaintiffs and others similarly situated.

16. Plaintiffs, and others similarly situated, work exclusively for Defendants in the

   telecommunication industry and cannot contact, solicit, or provide any services to current

   of past clients of Defendants for a time period of up to one (1) years after working for

   Defendants or participate directly or indirectly in any capacity with any business that is in

   competition with Defendants.

17. Plaintiffs, and others similarly situated, do not advertise their services as independent

   businessmen in the telecommunication industry.

18. Throughout Plaintiffs employment, Defendants have provided training to Plaintiffs, and

   others similarly situated, for, including but not limited to, engineering software, tower

   testing, band testing, Cloud Radio Access Network (“CRAN”) testing, and alternative

   projects requiring new kits or vendors.

19. Defendants tell Plaintiffs, and others similarly situated, their assignments each day and

   set their work hours.




                                              4

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 4 of 19
20. Defendants provide Plaintiffs, and others similarly situated, drive test kits, navigation

   tools, invertors, fuel cards, sim cards, cables, laptops, scanning equipment, and testing

   cellphones.

21. Defendants reimburse Plaintiffs, and others similarly situated, for their hotel expenses.

22. Defendants have control over Plaintiffs, and others similarly situated, and instruct them

   they are not allowed to take restroom breaks, meal breaks, or sleeping breaks until each

   assignment is completed.

23. Defendants approve Plaintiffs’, and others similarly situated, work.

24. Plaintiffs, and others similarly situated, report to Defendants nightly summaries and

   updates on their work.

25. In approximately May 2019, Plaintiff Crockett reported to Supervisor Chandra Mohan

   Pal (“Supervisor Mohan Pal”) that he was misclassified as an independent contractor.

   Supervisor Mohan Pal told Plaintiff Crockett that if he felt that way to sue Defendants.

   Plaintiff Crockett stated that if he really was an independent contractor he could refuse to

   go to an assignment in the middle of nowhere Kansas. Supervisor Mohan Pal responded

   that if Plaintiff Crockett did not go to the assignment he would be fired.

26. In approximately the end of April 2020, Plaintiff Crockett filed for unemployment

   benefits with the State of Missouri and reported information that he was misclassified by

   Defendants as an independent contractor. The Missouri Department of Labor determined

   Plaintiff Crockett was misclassified as an independent contractor.

27. On or about May 20, 2020, Supervisor Mohan Pal told Plaintiff Crockett to give all his

   sim cards to Plaintiff Ivlow-Paquette and brought up Plaintiff Crockett reporting

   Defendants to the State of Missouri. Plaintiff Crockett responded that all he did was go



                                              5

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 5 of 19
   after his unemployment and if Defendants are breaking the law, that is on them.

   Supervisor Mohan Pla then informed Plaintiff Crockett the he could try, but Defendants

   had a team of lawyers. Plaintiff Crockett then explained to Supervisor Mohan Pal why he

   is misclassified as an independent contractor. Supervisor Mohan Pla responded that all

   drive tester companies are doing the same things or worse.

28. On the same day, Plaintiff Ivlow-Paquette asked Supervisor Mohan Pla if he could drive

   to pick-up Plaintiff Crocket’s sim cards the next day, but Supervisor Mohan Plan

   responded that he had to go that day.

29. Plaintiffs, and others similarly situated, are required to perform work for Defendants in

   excess of forty (40) hours per week as an integral and indispensable part of the principle

   activities of performing their jobs. Defendants have failed and continue to fail to

   compensate Plaintiffs, and others similarly situated, for this time.

30. Plaintiffs, and others similarly situated, are not properly compensated for this work at the

   applicable rate of pay.

31. Plaintiffs and others similarly situated are improperly compensated under the FLSA,

   applicable state wage statutes, including without limitation Mo. Rev. Stat. § 290.500, et

   seq, and common law. All such other employees are hereinafter referred to as the

   “similarly situated" or the “putative representative action plaintiffs” or “putative class

   members.”

32. These “similarly situated” workers are not properly compensated for their work at the

   legal and proper rate of pay, including overtime wages as mandated by the FLSA and

   Missouri wage law.




                                             6

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 6 of 19
33. The FLSA requires each covered employer, such as Defendants, to compensate Plaintiffs

   and others similarly situated for services performed and to compensate them at a rate of

   not less than one and one-half times the regular rate of pay for work performed in excess

   of forty (40) hours in a work week.

34. All similarly situated RF Engineers working for Defendants are similarly situated in that

   they all are required to perform work in excess of forty (40) hours per week as an integral

   and indispensable part of the principle activities of performing their job.

35. All similarly situated RF Engineers are similarly situated in that they are all subject to

   Defendants’ same compensation policies and plan that requires RF Engineers to perform

   work without compensation as an integral and indispensable part of the principle

   activities of performing their job. In turn, these practices deny similarly situated RF

   Engineers overtime compensation.

36. The quantum meruit claims are brought against Defendants under Rule 23 of the Federal

   Rules of Civil Procedure as a class action. The Class in said class action consists of all

   current and former RF Engineers who were misclassified as independent contractors and

   who were required to perform work beyond (40) hours a week without adequate

   compensation and who have worked for Defendants at any time during the last five (5)

   years. Plaintiffs, on behalf of others similarly situated, seek relief on a class basis

   challenging Defendants’ failure to pay the Class for overtime wages.

37. The unjust enrichment claims are brought against Defendants under Rule 23 of the

   Federal Rules of Civil Procedure as a class action. The Class in said class action consists

   of all current and former RF Engineers who were required to perform work beyond (40)

   hours a week without adequate compensation and who have worked for Defendants at



                                              7

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 7 of 19
   any time during the last five (5) years. Plaintiffs, on behalf of others similarly situated,

   seek relief on a class basis challenging Defendants’ failure to pay the Class for overtime

   wages.

38. The breach of contract claims are brought against Defendants under Rule 23 of the

   Federal Rules of Civil Procedure as a class action. The Class in said class action consists

   of all current and former RF Engineers who were required to perform work beyond (40)

   hours a week without adequate compensation and who have worked for Defendants at

   any time during the last five (5) years. Plaintiffs, on behalf of others similarly situated,

   seek relief on a class basis challenging Defendants’ failure to pay the Class for overtime

   wages.

39. The Missouri Wage and Hour claims (Mo. Rev. Stat. § 290.500, et seq.) are brought

   against Defendants under Rule 23 of the Federal Rules of Civil Procedure as a state-wide

   class action consisting of all current and former RF Engineers who were required to

   perform work beyond (40) hours a week without adequate compensation and who have

   worked for Defendants within the State of Missouri at any time during the last two (2)

   years. Plaintiffs, individually and on behalf of others similarly situated, seek relief on a

   class basis challenging Defendants’ failure to pay the Class for overtime wages.

40. Plaintiffs bring Count I (FLSA) as an “opt-in” collective action pursuant to 29 U.S.C. §

   216(b). Plaintiffs, individually and on behalf of others similarly situated, seek relief on a

   collective basis challenging Defendants’ practices of misclassifying RF Engineers as

   independent contractors and failing to pay Plaintiffs and others similarly situated for

   overtime hours worked. The class for the FLSA claims is defined as: All current and




                                              8

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 8 of 19
   former RF Engineers of Defendants within the territory of the United States who were not

   paid adequate overtime compensation at any time during the last three (3) years.

41. Pursuant to 29 U.S.C. § 216(b), FLSA claims may be pursued by those who opt-in to this

   case.

42. Plaintiffs, individually and on behalf of others similarly situated, seek relief on a

   collective basis challenging, among other FLSA violations, Defendants’ practice of

   failing to accurately record hours worked by the Plaintiffs and by others similarly situated

   and Defendants’ practice of failing to pay Plaintiffs and others similarly situated for all

   hours worked at a proper, legal rate, including overtime compensation. The number and

   identity of other plaintiffs yet to opt-in and consent to be party-plaintiffs may be

   determined from the records of Defendants, and potential party-plaintiffs may easily and

   quickly be notified of the pendency of this action.

43. Plaintiffs bring Count II (Unjust Enrichment), Count III (Mo. Rev. Stat. § 290.500, et

   seq.), Count IV (Quantum Meruit), and Count V (Breach of Contract), as class actions

   pursuant to Rule 23 of the Federal Rules of Civil Procedure against Defendants.

   Plaintiffs, individually and on behalf of others similarly situated, seek relief on a class

   basis challenging Defendants’ practice of failing to pay Plaintiffs and others similarly

   situated for overtime hours worked. The Rule 23 classes are each defined as: All current

   and former RF Engineers within the United States territory who were employed by the

   Defendants during the past five (5) years and who performed work without proper

   compensation.

44. Plaintiffs’ state law claims against Defendants satisfy the numerosity, commonality,

   typicality, adequacy, and superiority requirements of a class action.



                                              9

      Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 9 of 19
45. The Rule 23 classes satisfy the numerosity standards on the good faith belief that each

   class will number over sixty (60). As a result, joinder of all class members in a single

   action is impracticable. Class members may be informed of the pendency of this class

   action through direct mail.

46. There are questions of fact and law common to the classes, between classes and within

   each class, which predominate over any questions affecting individual members. The

   questions of law and fact common to the classes arising from Defendants’ actions

   include, without limitation, the following: a. Whether class members were misclassified

   as independent contractors; b. Whether class members were compensated for time spent

   performing work-related tasks beyond (40) hours a week; c. Whether Defendants knew or

   had reason to know such policies and compensation practices were unlawful, and d.

   Whether Defendants retained a benefit from such unlawful policies and compensation

   practices.

47. The aforementioned common questions predominate over any questions affecting

   individual persons, and a class action is proper as it will achieve and promote

   consistency, economy, efficiency, fairness, and equity.

48. The claims of Plaintiffs are typical of those of each Class in that class members have

   been employed and paid pursuant to the same compensation structure as Plaintiffs acting

   as putative Class Representatives and were subject to the same or similar unlawful

   practices as Plaintiffs acting as putative Class Representatives.

49. A class action is the appropriate method for the fair and efficient adjudication of this

   controversy. The presentation of separate actions by individual class members would

   create a risk of inconsistent and varying results, risk the establishment of incompatible



                                             10

     Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 10 of 19
   standards of conduct for Defendants, and/or substantially impair or impede the ability of

   class members to protect their interests.

50. Plaintiffs, acting as putative Class Representatives, are adequate representatives of the

   classes because their interests do not conflict with the interests of the members of the

   classes they seeks to represent. The interests of the members of the classes will be fairly

   and adequately protected by Plaintiffs acting as Class Representative and their

   undersigned counsel, who has experience in employment and class action lawsuits.

51. Maintenance of this action as a class action is a fair and efficient method to resolve this

   controversy. It would be impracticable and undesirable for each member of the classes

   who suffered harm to bring a separate action. Furthermore, the maintenance of separate

   actions would place a substantial and unnecessary burden on the courts and could result

   in inconsistent adjudications, while a class action can determine the rights of all class

   members in conformity with the interest of efficiency and judicial economy.

                                 COUNT I – FLSA CLAIM

52. Plaintiffs re-allege and incorporate by reference each and every allegation and averment

   set forth in this Complaint as though fully set forth herein.

53. Plaintiffs, and others similarly situated, job duties as RF Engineers often caused

   Plaintiffs, and others similarly situated, to work in excess of forty (40) hours per week.

54. Plaintiffs, and others similarly situated, were not properly compensated for this work at

   the applicable rate of pay.

55. Plaintiffs, and others similarly situated, were treated as independent contractors by

   Defendants under the FLSA.




                                               11

     Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 11 of 19
56. The FLSA requires each covered employer, such as Defendants, to compensate all

   employees for services performed and to compensate them at a rate of not less than one

   and one-half times the regular rate of pay for work performed in excess of forty (40)

   hours in a work week.

57. All similarly situated RF Engineers are similarly situated in that they are all subject to

   Defendant’s same compensation policies and plan that misclassifies them as independent

   contractors and denies their overtime compensation.

58. Plaintiffs bring this Complaint as a collective action pursuant to 29 U.S.C. §216(b) of the

   FLSA, on behalf of all persons who were, are, or will be employed by Defendants as

   similarly situated RF Engineers within three (3) years from the commencement of this

   action who have not been compensated at the proper wage of one and one-half times the

   regular rate of pay for all services performed in excess of forty (40) hours per week.

59. This Complaint is being brought and maintained as an “opt-in” collective action pursuant

   to 29 U.S.C. §216(b) of the FLSA for all claims asserted by Plaintiffs because their

   claims are similar to the claims of the putative class members.

60. The names and addresses of the putative class members are available from the

   Defendants. To the extent required by law, notice will be provided to said individuals via

   First Class Mail and/or by the use of techniques (including a form of notice) similar to

   those customarily used in representative and collective actions.

61. Defendants failed to compensate Plaintiffs and the putative class members at a rate of not

   less than one and one-half times the regular rate of pay for work performed in excess of

   forty (40) hours in a work week, and therefore, Defendants have violated, and continues

   to violate, the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C. §207(a)(1).



                                             12

     Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 12 of 19
    62. The foregoing conduct, as alleged herein, constitutes a willful violation of the FLSA

        within the meaning of 29 U.S.C. §255(a) as Defendants knew or should have known of

        their unlawful as all persons are presumed to know and are bound to take notice of

        general public laws of the country or state where they reside as well as the legal effect of

        their acts. Defendants actions constitute a willful violation of the FLSA because the

        United States Department of Labor has published opinions stating that these types of

        employees are not independent contractors. (Exhibit 1).

    63. Plaintiffs, on behalf of themselves and all similarly situated RF Engineers of Defendants

        who compose the putative class, seek damages in the amount of all respective unpaid

        overtime compensations at a rate of one and one-half times the regular rate of pay for

        work performed in excess of forty (40) hours in a work week, plus liquidated damages, as

        provided by the FLSA, 29 U.S.C. §216(b), and such other legal and equitable relief as the

        Court deems just and proper.

    64. Plaintiffs, on behalf of themselves and others similarly situated who compose the putative

        class, seek recovery of all attorney fees, costs, and expenses of this action, to be paid by

        Defendants, as provided by the FLSA, 29 U.S.C. §216(b).

    WHEREFORE, Plaintiffs, on behalf of themselves and all proposed class members, pray for

relief as follows:

    a. Designation of this action as a collective action on behalf of the proposed putative class

        members and prompt issuance of notice pursuant to 29 U.S.C. §216(b) to all putative

        class members (the FLSA opt-in class), apprising them of the pendency of this action and

        permitting them to assert timely FLSA claims in this action by filing individual Consents

        To Join pursuant to U.S.C. §216(b);



                                                 13

         Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 13 of 19
   b. Designation of Plaintiffs as Representative Plaintiffs, acting for and on behalf of the

       putative class members;

   c. An award of damages for heretofore unpaid overtime compensation due for Plaintiffs and

       the putative representative action Plaintiffs;

   d. Liquidated damages, to be paid by Defendants; or

   e. Pre-Judgment and Post-Judgment interest, as provided by law; and

   f. Costs and expenses of this action incurred herein, including reasonable attorneys’ fees

       and expert fees; and

    g. Any and all such other and further relief as this Court deems necessary, just and proper.

                              COUNT II – UNJUST ENRICHMENT

   65. Plaintiffs re-allege and incorporate by reference each and every allegation and averment

       set forth in this Complaint as though fully set forth herein.

   66. Defendants have been and are being enriched by making deficient payments for work

       performed by Plaintiffs and others similarly situated. Defendants have been and are being

       enriched at the expense of Plaintiffs and others similarly situated because Plaintiffs and

       others were not properly compensated for their work.

   67. Defendants intentionally refused to pay Plaintiffs and others similarly situated at the

       proper rate for all hours worked in excess of forty (40) hours per week.

   68. It is unjust for Defendants to retain the benefits from the unpaid work performed by

       Plaintiffs and others similarly situated.

   WHEREFORE, Plaintiffs, individually and on behalf of the class of individuals whom they

represent, pray for judgment against Defendants on Count II of the Complaint: (a) for an award

of compensatory damages; (b) pre-judgment and post-judgment interest as provided by law; (c)



                                                   14

        Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 14 of 19
and for such other orders and further relief, including an award of costs and attorney’s fees, as

this Court deems just and equitable.

                  COUNT III – FAILURE TO PAY EARNED OVERTIME
                            (Mo. Rev. Stat. § 290.500, et seq.)

   69. Plaintiffs re-allege and incorporate by reference each and every averment of this

       Complaint as though fully set forth therein.

   70. At all times material herein, Plaintiffs and others similarly situated have been entitled to

       the rights, protections, and benefits provided under the Mo. Rev. Stat. § 290.500 et seq.

   71. Mo. Rev. Stat. § 290.505 regulates the payment of overtime compensation by Missouri

       employers.

   72. Defendants are subject to the overtime pay requirements of Mo. Rev. Stat. § 290.505

       because they are employers in the state of Missouri under Mo. Rev. Stat. § 290.500(4)

       and Plaintiffs and others similarly situated are employees under Mo. Rev. Stat. §

       290.500(3).

   73. Defendants violated Mo. Rev. Stat. §§ 290.502 and 290.505 by failing to properly pay

       Plaintiffs and others similarly situated overtime. In the course of perpetrating these

       unlawful practices, Defendants willfully failed to keep accurate records of all hours

       worked by employees as required by Mo. Rev. Stat. § 290.520.

   74. Plaintiffs and all similarly situated are victims of an unlawful entity-wide compensation

       policy. Defendants continue to apply and enforce this policy and thereby continue to

       violate Mo. Rev. Stat. §§ 290.502 and 290.505.

   75. Plaintiffs and all similarly situated are entitled to damages equal to amount of unpaid

       overtime premium pay within the two (2) years preceding the filing of this Complaint,




                                                15

         Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 15 of 19
       plus periods of equitable tolling, because Defendants acted willfully and knew or showed

       reckless disregard for the matter of whether their conduct was prohibited.

   76. Defendants acted in bad faith and without reasonable grounds to believe their actions and

       omissions were compliant with Mo. Rev. Stat. §§ 290.502 and 290.505 because the

       Missouri Department of Labor has published opinions stating that these types of

       employees are not independent contractors. (Exhibit 2). Defendants know or should know

       the proper rate of pay for Plaintiffs and others similarly situated as all persons are

       presumed to know and are bound to take notice of general public laws of the country or

       state where they reside as well as the legal effect of their acts. As a result thereof,

       Plaintiffs and others similarly situated are entitled to recover an award of liquidated

       damages in an amount equal to the amount of unpaid overtime pay described above,

       pursuant to Mo. Rev. Stat. § 290.505.

   77. As a result of these willful violations of the wage and overtime provisions under Mo.

       Rev. Stat. § 290.505, overtime compensation has been unlawfully withheld by

       Defendants from Plaintiffs and others similarly situated for which Defendants are liable

       pursuant to Mo. Rev. Stat. §§ 290.505; 290.527, together with an additional equal amount

       as liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’

       fees and costs of this action.

   WHEREFORE, Plaintiffs, and others similarly situated, demand judgment against

Defendants and pray for: (a) compensatory damages; (b) liquidated damages; (c) attorneys’ fees

and costs as allowed by Mo. Rev. Stat. § 290.527; (d) for prejudgment and post-judgment

interest as provided by law; and (e) for such other relief the Court deems fair and equitable.

                              COUNT IV – QUANTUM MERUIT



                                                 16

         Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 16 of 19
   78. Plaintiffs re-allege and incorporate by reference each and every allegation and averment

       set forth in this Complaint as though fully set forth herein.

   79. At Defendants’ request, Plaintiffs and others similarly situated provided services in the

       form of work for Defendants. These services had reasonable value.

   80. Plaintiffs and others similarly situated regularly worked beyond eight (8) hour shifts,

       without being compensated for their time.

   81. Defendants failed to compensate Plaintiffs and others similarly situated the reasonable

       value of these services performed on Defendants’ behalf.

   WHEREFORE, Plaintiffs, and others similarly situated, demand judgment against

Defendants and pray for: (a) for an award of compensatory damages; and (b) for such other

orders and further relief, including an award of costs and attorney’s fees, as this Court deems just

and equitable.

                           COUNT V – BREACH OF CONTRACT

   82. Plaintiffs re-allege and incorporate by reference each and every allegation and averment

       set forth in this Complaint as though fully set forth herein.

   83. An employment agreement existed between Plaintiffs and Defendants and a similar

       employment agreement existed between others similarly situated and Defendants, the

       terms and conditions of which included a requirement for employees to perform services

       for Defendants and an agreement by Defendants to pay Plaintiffs and others similarly

       situated for all work performed.

   84. The agreements were made between parties capable of contracting and contained mutual

       obligations and valid consideration. Plaintiffs and others similarly situated have




                                                17

         Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 17 of 19
       performed all conditions precedent, if any, required of Plaintiffs and others similarly

       situated under their employment agreements.

   85. Defendants failed and refused to perform its obligations in accordance with the terms and

       conditions of its employment agreements by failing to compensate Plaintiffs and others

       similarly situated for all time worked on behalf of Defendants.

   86. Plaintiffs, and others similarly situated, were thereby damaged in an amount to be

       determined at trial.

   WHEREFORE, Plaintiffs, and others similarly situated, demand judgment against

Defendants and pray for: (a) for an award of compensatory damages; (b) pre-judgment and post-

judgment interest as provided by law; (c) and for such other orders and further relief, including

an award of costs and attorney’s fees, as this Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which Plaintiffs and all members of the proposed representative action have a right to jury trial.

                              DESIGNATION OF PLACE OF TRIAL

       Plaintiffs hereby designate the United States District Court for the Western District of

Missouri at Kansas City as the place of trial.




                                 (Signature on the following page)



                                                 18

         Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 18 of 19
                            Respectfully Submitted,


                            CORNERSTONE LAW FIRM



                            By: /s/ Brittany C. Mehl
                            Ryan M. Paulus        Mo Bar 59712
                            r.paulus@cornerstonefirm.com
                            Brittany C. Mehl      Mo Bar 67334
                            b.mehl@cornerstonefirm.com
                            5821 NW 72nd Street
                            Kansas City, Missouri 64151
                            Telephone             (816) 581-4040
                            Facsimile             (816) 741-8889
                            ATTORNEYS FOR PLAINTIFFS




                              19

Case 4:20-cv-00417-JTM Document 1 Filed 05/29/20 Page 19 of 19
